Exhibit 10.2
     EXECUTION COPY
AMENDED AND RESTATED
GROUP HEALTH
INDEMNITY REINSURANCE AGREEMENT
     THIS AMENDED AND RESTATED GROUP HEALTH INDEMNITY REINSURANCE AGREEMENT,
dated as of December 31, 2003 (this “Agreement”), is entered into by and between
CONTINENTAL CASUALTY COMPANY, a stock insurance company organized under the laws
of Illinois (“CCC”), and AMERICAN CASUALTY COMPANY OF READING, PENNSYLVANIA, a
stock insurance company organized under the laws of Pennsylvania (“ACC” and
together with CCC, the “Insurers”, with each of CCC and ACC also sometimes
referred to herein as an “Insurer”), and CNA GROUP LIFE ASSURANCE COMPANY, a
stock insurance company organized under the laws of Illinois (the “Reinsurer”).
WITNESSETH
          WHEREAS, the parties hereto entered into a reinsurance agreement (the
“Original Reinsurance Agreement”), dated as of March 31, 2001, pursuant to which
the Reinsurer agreed to reinsure the group health insurance businesses and
certain other businesses of the Insurers;
          WHEREAS, the parties hereto also entered into an administrative
services agreement (the “Original Administrative Services Agreement”), dated as
of March 31, 2001, pursuant to which the Reinsurer agreed to provide the
administrative services described therein with respect to the business reinsured
under the Original Reinsurance Agreement;
          WHEREAS, CCC, Continental Assurance Company, an Illinois stock
insurance company (“CAC”), CNA Financial Corporation, a Delaware corporation
(“CNA”), Hartford Life and Accident Insurance Company, a stock insurance company
organized under the laws of Connecticut (“Purchaser”) and Hartford Life, Inc., a
Delaware corporation, have entered into an Amended and Restated Stock Purchase
Agreement, dated as of November 30, 2003 (the “Stock Purchase Agreement”),
pursuant to which CCC, CAC and CNA have agreed, among other things, to sell to
Purchaser all of the issued and outstanding capital stock of the Reinsurer and
Charles Stedman & Co., Inc.;
          WHEREAS, pursuant to the Stock Purchase Agreement, CNA, CCC, CAC and
Purchaser have agreed that at the Closing (as defined in the Stock Purchase
Agreement) certain business and liabilities previously ceded to and reinsured by
the Reinsurer under the Original Reinsurance Agreement would be commuted
effective upon the Closing Date (as defined in the Stock Purchase Agreement)
pursuant to a Commutation Agreement among CCC, ACC and the Reinsurer, the form
of which is attached hereto as Exhibit A (the “Commutation Agreement”);
          WHEREAS, pursuant to the Stock Purchase Agreement, CNA, CCC, CAC and
Purchaser have agreed that the Original Reinsurance Agreement and the Original
Administrative Services Agreement would be amended and restated to recognize the
effect of the Commutation Agreement and to give effect to certain other changes;

 



--------------------------------------------------------------------------------



 



          WHEREAS, the parties hereto are entering into the Amended and Restated
Group Health Administrative Services Agreement, dated as of the date hereof,
which amends and restates in its entirety the Original Administrative Services
Agreement (the “Amended and Restated Administrative Services Agreement”); and
     WHEREAS, the Insurers and the Reinsurer desire to enter into this Agreement
to amend and restate in its entirety the Original Reinsurance Agreement as
herein set forth.
     NOW, THEREFORE, in consideration of the mutual covenants and promises, and
upon the terms and conditions, hereinafter set forth, the parties hereto agree
as follows:
ARTICLE I
BUSINESS REINSURED
     1. Effective as of 12:01 a.m. on the Closing Date (the “Revised Effective
Time”), the Insurers hereby cede to the Reinsurer, and the Reinsurer hereby
accepts and indemnity reinsures, on a coinsurance basis, from the Insurers, 100%
of the Policy Liabilities (as defined below), but none of the Retained Policy
Liabilities (as defined below) and Excluded Liabilities (as defined below), in
each case, arising from:
(i) any and all binders, endorsements, riders, policies, certificates and
contracts of insurance and assumed reinsurance included in the Subject Business
issued, renewed or assumed by the Insurers prior to, on or after the Original
Effective Time (as defined in Article VII of this Agreement), including without
limitation all such binders, endorsements, riders, policies, certificates and
contracts lapsed and terminated with unpaid claims or subsequently reinstated;
(ii) Accommodation Policies (as defined in the Amended and Restated
Administrative Services Agreement) for the Subject Business; and (iii) Insurer
Additional Policies (as defined in the Amended and Restated Administrative
Services Agreement) for the Subject Business (each such binder, endorsement,
rider, policy, certificate or contract of insurance and reinsurance being
referred to in (i), (ii) and (iii) above shall be hereinafter referred to
individually as a “Policy” and collectively as the “Policies”).
     2. The term “Certificateholder” shall mean each insured or reinsured under
a Policy.
     3. The term “Third Party Reinsurance Agreement” shall have the meaning
provided therefore in the Stock Purchase Agreement.
     4. The term “Unnovated Third Party Reinsurance Agreement” shall mean a
Third Party Reinsurance Agreement which has not been novated pursuant to the
terms of Section 5.12.2(b) of the Stock Purchase Agreement.
     5. The term “Retained Policy Liabilities” shall mean any Policy Liabilities
(a) ceded by an Insurer under an Unnovated Third Party Reinsurance Agreement or
(b) required to be retained by the Insurers under applicable state law or, in
the case of Policies

2



--------------------------------------------------------------------------------



 



reinsured under any Third Party Reinsurance Agreement, by the terms of such
Third Party Reinsurance Agreement (giving effect to any consents or
modifications of such applicable agreement), with such Retained Policy
Liabilities referred to in clause (b) being reflected in Schedule A hereto.
     6. The term “Subject Business” shall mean all of the insurance business
that corresponds to the policy forms of the Insurers identified on Schedule B.
     7. The term “Policy Liabilities” shall mean the gross liability and
obligations (whether arising from assumed reinsurance or directly written
insurance) of the Insurers, based upon or arising under the express written
terms and conditions of the Policies (except for Excluded Liabilities (as
defined below) and Retained Policy Liabilities), including without limitation
liabilities for:

  (a)  
withdrawals, surrenders, Policy loans, returns of premium and other deposits and
any other disbursement, Policyholder interest, dividends, dividend
accumulations, benefits, claims, losses and benefit and claim expenses (but
excluding any amounts claimed or allegedly payable due to the accelerating or
discounting of contingent or future benefits, claims or losses following the
insolvency of an Insurer) in respect of the Policies;
    (b)  
Extra Contractual Obligations (as defined below), but only to the extent such
Extra Contractual Obligations are based on acts, errors or omissions on or after
the Revised Effective Time by the Reinsurer or any of its respective officers,
employees, agents, subcontractors or representatives, and any attorneys’ fees
incurred by an Insurer and the Reinsurer related to such liabilities;
    (c)  
guaranty association assessments in connection with participation by an Insurer
in any guaranty fund or association established or governed by any state or
jurisdiction to the extent arising on account of premiums, deposits and other
consideration paid or payable after January 1, 2001 in respect of the Policies;
    (d)  
other assessments or payments required to be made with respect to the Policies
for or on account of regulatory agencies, including but not limited to valuation
fees or payments after January 1, 2001;
    (e)  
returns or refunds of premiums (irrespective of when due) and any other benefits
or dividends under the Policies paid or payable after January 1, 2001;
    (f)  
premium taxes and municipal taxes paid or payable by an Insurer or the Reinsurer
in respect of the Policies after January 1, 2001;
    (g)  
commissions or other compensation due insurance brokers, agents and producers
and reinsurance intermediaries in connection with the Policies;

3



--------------------------------------------------------------------------------



 



  (h)  
amounts payable under assumed reinsurance arrangements, and obligations to
return premiums or portions thereof;
    (i)  
premiums or portions thereof payable under Third Party Reinsurance Agreements
with respect to the Policies other than Unnovated Third Party Reinsurance
Agreements; and
    (j)  
accrued interest on all unpaid Policy Liabilities.

     8. The term “Excluded Liabilities” shall mean the liabilities or
obligations of each Insurer that are not Policy Liabilities, including, without
limitation: (i) any Extra Contractual Obligations ceded by the Insurers to the
Reinsurer prior to the Revised Effective Time; (ii) Extra Contractual
Obligations based on acts, errors or omissions by an Insurer, or any of its
officers or employees, agents, subcontractors or representatives (other than the
Reinsurer on or after the Revised Effective Time pursuant to the Amended and
Restated Administrative Services Agreement), and not at the direction or request
of the Reinsurer on or after the Revised Effective Time and any attorneys’ fees
incurred by the Insurer related to such liabilities or obligations; (iii) any
Extra Contractual Obligations based on acts, errors or omissions by the
Reinsurer or any of its officers or employees, agents, subcontractors or
representatives prior to the Revised Effective Time and any attorneys’ fees
incurred by an Insurer related to such liabilities or obligations; and (iv) any
risk, obligations or liabilities commuted and transferred to the Insurers under
the Commutation Agreement.
     9. The term “Extra Contractual Obligations” shall mean all liabilities and
obligations other than those arising under the express terms and conditions, and
within the limits, of the Policies, including, without limitation, any liability
for fines, penalties, forfeitures or punitive, exemplary, special or any other
form of extra contractual damages, relating to the Policies, which arise from
any act, error or omission, whether intentional, negligent or in bad faith,
including, without limitation, any act, error or omission relating to (i) the
marketing, underwriting, production, issuance, cancellation or administration of
the Policies, (ii) the investigation, defense, trial, settlement or handling of
claims, benefits, or payments under the Policies, or (iii) the failure to pay or
the delay in payment of benefits, claims or any other amounts due or alleged to
be due under or in connection with the Policies.
     10. The Reinsurer is entitled to the benefit of any and all rights, assets,
defenses, setoffs and counterclaims to which the Insurers are entitled with
respect to the Policy Liabilities or the satisfaction thereof, it being
expressly understood and agreed by the parties hereto that no such rights,
assets, defenses, setoffs or counterclaims are waived by the execution of this
Agreement or the consummation of the transactions contemplated hereby and that
the Reinsurer shall be fully subrogated to all such rights, assets, defenses,
setoffs and counterclaims. The liability of the Reinsurer hereunder shall remain
in effect until all liability under the Policies has been fully liquidated. An
Insurer, on its own initiative, will not change the terms and conditions of any
Policy or the assumptions and methods used by

4



--------------------------------------------------------------------------------



 



Company to determine statutory reserves in respect of the Policies unless
required by regulatory authority.
     11. The Reinsurer shall have the benefit of any premium tax credits and
reductions attributable to guaranty fund assessments and similar assessments
paid or payable by such Insurer with respect to the Policies but only if and to
the extent that (i) the Reinsurer reinsures the Insurers for such guaranty fund
and similar assessments pursuant to this Agreement and (ii) such credits are
actually applied by the Insurers to reduce their premium tax liabilities,
provided that Insurers shall apply such credits and any other premium tax
credits and reductions attributable to guaranty fund assessments and similar
assessments on a pro rata basis.
     12. The Reinsurer may, at its sole option, elect to (a) novate certain or
all of the Policies by assumption reinsurance (the “Novation Option”) or
(b) amend this Agreement as appropriate to add a “cut-through” for designated
Policies, making Policy benefits that are included in the Policy Liabilities
payable directly to the policyholders (the “Cut-Through Option”). As part of the
Cut-Through Option, the Reinsurer also may elect, in it sole discretion, for the
Insurers and the Reinsurer to issue a related endorsement for the designated
Policies. The Reinsurer’s election, if any, to pursue either the Novation Option
or the Cut-Through Option, shall be subject to obtaining any regulatory
approvals, consents or confirmations deemed necessary or advisable by the
Reinsurer, in its sole discretion. The Reinsurer shall promptly notify the
Insurers prior to pursuing the Novation Option or Cut-Through Option, and the
Insurers shall cooperate with the Reinsurer in implementing the Novation Option
or Cut-Through Option (including, without limitation, amending this Agreement),
provided that the Reinsurer shall be solely and exclusively responsible for the
costs and expenses of effecting the Novation Option or Cut-Through Option.
Notwithstanding the foregoing, the Reinsurer shall have no obligation to seek
the Novation Option or Cut-Through Option, and this provision by itself shall in
no way be interpreted as amending Article IX to provide any rights to any third
party.
ARTICLE II
PAYMENT AND ACCOUNTING FOR CERTAIN ASSUMED POLICY LIABILITIES
     In connection with the Reinsurer’s assumption of the Policy Liabilities
described in paragraphs (c), (d) and (f) of Section 7 of Article I hereof (the
“Tax/Assessment Liabilities”), it is agreed that an Insurer will make direct
payment of such Tax/Assessment Liabilities and that the Reinsurer’s assumption
of liability therefor shall be discharged by an Insurer reporting the
Tax/Assessment Liabilities paid by the Insurer to the Reinsurer in accordance
with Section 7 of Article VII, and the Reinsurer reimbursing the Insurer for
such amounts also in accordance with Section 7 of Article VII.

5



--------------------------------------------------------------------------------



 



ARTICLE III
TERRITORY
     This Agreement shall apply to Policies covering persons and risks wherever
resident or situated.
ARTICLE IV
POLICY ADMINISTRATION
     The Policies and the Policy Liabilities shall be administered by the
Reinsurer pursuant to the terms of the Amended and Restated Administrative
Services Agreement. In connection therewith, Reinsurer will provide such
periodic reports to the Insurers as are required by the Amended and Restated
Administrative Services Agreement. Settlements of amounts due from the Reinsurer
to the Insurers and amounts due from the Insurers to the Reinsurer, as set forth
in such reports, shall be made on a monthly basis as set forth in the Amended
and Restated Administrative Services Agreement.
ARTICLE V
PREMIUMS; RECOVERIES
     1. Each Insurer hereby transfers, conveys and assigns to the Reinsurer all
of its rights, title and interest to, and the Reinsurer shall be entitled to,
100% of the following, except to the extent that any such amounts are
attributable to Retained Policy Liabilities: all premiums (irrespective of when
due), premium adjustments, reinsurance receivables, balances due from agents,
principal and interest due on policy loans, retroactive increases in premiums
based upon experience, accrued interest receivables and recoveries received at
or after January 1, 2001 by the Insurers or the Reinsurer with respect to the
Policies, together with all Policy related rights of the Insurers, including,
without limitation, subrogation and coordination of benefits rights, including,
for the benefit of the Reinsurer, any and all premium tax credits attributable
to guaranty fund and other assessments paid or payable by the Insurers (the
“Premium Tax Credits”) to the extent provided in Section 11 of Article I.
     2. Each Insurer shall promptly endorse and remit to the Reinsurer all of
the following, except to the extent that any such amounts are attributable to
Retained Policy Liabilities: any premiums, premium adjustments, reinsurance
receivables, balances due from agents, amounts due on policy loans, accrued
interest receivables, rights, assets and recoveries received by the Insurers at
or after January 1, 2001 in respect of any of the Policies or the satisfaction
of Policy Liabilities, including the Premium Tax Credits, to the extent provided
in Section 11 of Article I. Each Insurer shall treat any such amounts as the
property of the Reinsurer to be held in a fiduciary capacity for the sole
benefit of Reinsurer.
     3. Each Insurer shall provide reasonable assistance to the Reinsurer, upon
the Reinsurer’s request therefor, and at the Reinsurer’s expense, in the
collection of any

6



--------------------------------------------------------------------------------



 



premiums, premium adjustments, reinsurance receivables, balances due from
agents, amounts due on policy loans, accrued interest receivables, rights,
assets and recoveries due such Insurer at or after the Revised Effective Time in
respect of any of the Policies or the satisfaction of Policy Liabilities.
Furthermore, with respect to any such remittance, each Insurer shall also
promptly furnish the Reinsurer with all pertinent information which it receives
at and after the Revised Effective Time pertaining thereto (e.g., the nature of
the payment, source of funds, policy or certificate number or agreement (as
appropriate) and period(s) to which it relates and any instructions accompanying
same); provided, however, that such Insurer may retain a copy thereof (subject
to the restrictions upon use set forth in this Agreement).
     4. Each Insurer agrees to execute and deliver to the Reinsurer any further
instruments or assurances that the Reinsurer may reasonably request for more
effectual vesting of the Reinsurer’s right, title and interest in the following,
except to the extent that any such amounts are attributable to Retained Policy
Liabilities: any premiums, premium adjustments, reinsurance receivables,
balances due from agents, amounts due on policy loans, accrued interest
receivables, rights, assets and recoveries received by the Insurers at or after
January 1, 2001 in respect of any of the Policies or the satisfaction of Policy
Liabilities. Such action shall include, without limitation, each Insurer’s
execution and delivery of any financing statements reasonably requested by the
Reinsurer to the extent that it may appear appropriate to the Reinsurer to file
such financing statements under Article 9 of the Uniform Commercial Code.
     5. Effective as of the Revised Effective Time, the Insurers have no
responsibility for billing and collecting premiums in respect of the Policies
or, subject to Section 7 of this Article V regarding Unnovated Third Party
Reinsurance Agreements, otherwise servicing or administering any Policies,
except as may otherwise be set forth in the Amended and Restated Administrative
Services Agreement or in other signed writing of the relevant parties.
     6. Effective as of the Revised Effective Time, the Insurers have no
responsibility for ascertaining or collecting reinsurance recoverables with
respect to Policy Liabilities under the Third Party Reinsurance Agreements other
than the Unnovated Third Party Reinsurance Agreements, provided that the
Reinsurer shall assume responsibility for administering the Unnovated Third
Party Reinsurance Agreements on behalf of the Insurers under the Amended and
Restated Administrative Services Agreement. The collectibility of reinsurance
with respect to the Policies from reinsurers under Third Party Reinsurance
Agreements other than the Unnovated Third Party Reinsurance Agreements shall be
at the risk of and for the account of the Reinsurer. The risk of collectibility
of reinsurance with respect to the Policies from reinsurers under the Unnovated
Third Party Reinsurance Agreements shall be shared as follows: (i) the Reinsurer
shall be obligated to the applicable Insurer for 50% of any amounts more than
60 days past due from reinsurers under the Unnovated Third Party Reinsurance
Agreements, with settlements of such amounts to be made on a monthly basis as
set forth in the Amended and Restated Administrative Services Agreement, and
(ii) all other reinsurance recoverables under the Unnovated Third Party
Reinsurance Agreements shall be at the collection risk of the Insurers. With
respect to any

7



--------------------------------------------------------------------------------



 



past due reinsurance recoverables under Unnovated Third Party Reinsurance
Agreements for which the Reinsurer is obligated to the Insurers hereunder, the
Reinsurer shall be entitled to its pro rata share of any subsequent recovery of
such reinsurance recoverables.
     7. The Reinsurer shall have responsibility and full power and authority to
act for and on behalf of the Insurers, and the Insurers shall take such measures
as reasonably requested by the Reinsurer, with respect to any and all letters of
credit outstanding or assets in trust held for the benefit of the Insurers
pursuant to the terms of the Third Party Reinsurance Agreements.
ARTICLE VI
REINSURANCE CREDIT
     1. Licensed or Accredited Status. The Reinsurer is, and shall maintain its
status as, a licensed life insurer or accredited life reinsurer in all
jurisdictions of the United States where necessary so that the Insurers, in the
statements required to be filed with their regulatory authority(ies), shall
receive full credit as admitted reinsurance for all of the Reinsurer’s share of
the Obligations (as defined in this Article).
     2. Reinsurance Credit. If a jurisdiction of the United States will not
permit any Insurer, in the statements required to be filed with its regulatory
authority(ies), to receive full credit as admitted reinsurance for any of the
Reinsurer’s share of Obligations (as defined in this Article), such Insurer may,
in its discretion, in the case of each such instance and for each applicable
filing date, elect to forward to the Reinsurer a statement of the Reinsurer’s
share of such Obligations. If the Insurer and the Reinsurer, cooperating
reasonably, cannot resolve the matter with insurance regulatory authority(ies)
in the applicable jurisdiction(s) within thirty (30) days of the Reinsurer’s
receipt of such statement, then the Reinsurer shall, at its option, promptly
either:

  (a)  
Provide such Insurer with a letter of credit that complies with the terms of New
York Insurance Regulation 133, in the amount specified in the statement
submitted so that full credit as admitted reinsurance shall be given for the
Obligations of the Reinsurer under this Agreement; or
    (b)  
Establish a trust account for the benefit of such Insurer in compliance with the
terms of New York Insurance Regulation 114, at least in the amount specified in
the statement submitted so that full credit as admitted reinsurance shall be
given for the Obligations of the Reinsurer under this Agreement. The assets in
the trust account shall be pledged to the Insurer in accordance with a
securities pledge agreement in form and substance reasonably satisfactory to the
Insurer in order to perfect a security interest in favor of the Insurer in the
trust account under Article 9 of the Uniform Commercial Code.

8



--------------------------------------------------------------------------------



 



     3. Definition. “Obligations”, as used in this Article, shall mean the sum
of the following, all determined in accordance with SAP (as defined in the Stock
Purchase Agreement), losses paid by the relevant Insurer but not yet recovered
from the Reinsurer, plus the relevant Insurer’s reserves for future policy
benefits, including, but not limited to, active life reserves for universal life
and permanent life insurance contracts, group life premium waiver reserves and
long term disability reserves, the relevant Insurer’s reserves for reported
losses and benefits and claim expenses, and losses, benefits and claim expenses
incurred but not reported and premiums unearned, if any, with respect to the
Policies.
     4. Security Trust Agreement. At the Closing or at any time thereafter, if
the Obligations ceded by an Insurer under this Agreement exceed $50 million, the
Reinsurer shall transfer to a trust account, for the benefit of such Insurer,
assets adequate to secure such Insurer’s Obligations, which trust account shall
be established under, and be governed by the terms of, the Security Trust
Agreement attached as Exhibit B hereto (the “Security Trust Agreement”). Such
trust account shall be in effect for the term provided for in the Security Trust
Agreement. Notwithstanding the foregoing, in the event that the Obligations
ceded to the Reinsurer under this Agreement and the Amended and Restated CAC
Reinsurance Agreement (as defined in the Stock Purchase Agreement) are less than
$250 million in the aggregate, the Reinsurer shall not be obligated to establish
or maintain any trust account pursuant to this Section 4 of Article VI.
ARTICLE VII
NET LIABILITIES, TRANSFER OF ASSETS AND CEDING COMMISSION
     1. Net GAAP Liabilities Calculation. No later than the Original Effective
Time (as defined in the following paragraph), each Insurer prepared and
distributed to Reinsurer, a statement, as of December 31, 2000, of all Net GAAP
Liabilities for the Subject Business. Net GAAP Liabilities for purposes of such
statement consisted of all insurance liabilities associated with the policies,
including claim and claim expense reserves, reserves for future policy benefits
(such as active life reserves, unearned premium reserves and advance premiums),
policyholder funds left on deposit, reserves in provision of rate credits
payable under experience rated contracts, unpaid commissions, accrued premium
taxes and guaranty association assessments, allocable valuation fees imposed
under state law, amounts payable under reinsurance contracts and accrued
interest due on all unpaid liabilities; net of insurance assets associated with
the policies, including due and uncollected premiums, balances due from agents,
policy, loans, amounts due under reinsurance contracts and accrued interest
receivable on all amounts due and uncollected. Such statement was prepared in
accordance with generally accepted accounting principles on a basis consistent
with the financial reporting and accounting practices of the Insurers with
respect to the Subject Business (“Historical GAAP”) and was binding on all
parties for purposes of determining the cash transfer pursuant to paragraph 2 of
this Article VII. The calculation of the Net GAAP Liabilities, as of
December 31, 2000, of the Subject Business of the Insurers was $1,167,848,949.

9



--------------------------------------------------------------------------------



 



     2. Transfer of Assets. On or before March 31, 2001 (or as promptly as
practicable following compliance with insurance laws and regulations requiring
prior notice or approval of transactions between affiliated insurance companies)
(the “Original Effective Time”) and as partial consideration for the reinsurance
of liability by the Reinsurer with respect to the Policies, the Insurers
transferred to the Reinsurer cash and/or investment securities designated by the
Insurers (and valued at market value as of the time of transfer) equal in value
to the amount determined pursuant to the statement described in paragraph 1 of
this Article VII. In addition to and together with the principal amount
described and transferred in accordance with the preceding sentence, the
Insurers also transferred cash and/or investment securities equal in value to
six percent (6%) per annum simple interest on the described principal amount for
the period between January 1, 2001 and the actual date of transfer.
     3. Interim Period Adjustment. The parties computed both (a) the aggregate
amount collected by Insurers in respect of Policies (not including balances,
receivables, accruals, rights and other items assigned in kind pursuant to
Article V) between January 1, 2001 and the Original Effective Time (the “Stub
Period”), and (b) the aggregate amount paid during the Stub Period in respect of
Policy Liabilities (not including liabilities assumed by Reinsurer at the
Original Effective Time pursuant to Article V). The difference between (a) and
(b) (the “Stub Amount”) was resolved by payment of the Stub Amount (plus or
minus any net interest and investment return during the Stub Period that was
neither assigned or assumed pursuant to Article V nor addressed by the 6% per
annum interest allowance otherwise specified in paragraphs 2, 3 and 4 of this
Article VII), from the Insurers to Reinsurer if the Stub Amount was positive and
from Reinsurer to Insurers if the Stub Amount was negative. Payment of the Stub
Amount (adjusted as described for any net interest or investment return) was
made by addition to or subtraction from the first quarterly payment due under
paragraph 5 following, it being understood that the purpose of the foregoing
described payment computation was to transfer effectively the financial results
of Subject Business operations during the Stub Period from Insurers to
Reinsurer. Any irreconcilable dispute between the parties with respect to the
conformity of the statements delivered in accordance with this Article VII to
Historical GAAP was resolved by the firm of Deloitte & Touche.
     4. Initial Ceding Commission. Insurers, on the Original Effective Time,
received a one time ceding commission in the amount of $42,528,200, plus six
percent (6%) per annum simple interest upon said amount for the period between
January 1, 2001 and the date of receipt by Insurers.
     5. Additional Ceding Commission. The Reinsurer shall pay to the Insurers a
ceding commission equal to the amount determined in accordance with Schedule C
to this Agreement on all direct premiums written on and after the Revised
Effective Time through December 31, 2005 on all Policies.
     6. Commutation. The Insurers and Reinsurer acknowledge and agree that:
(a) as of the Revised Effective Time, the Insurers and the Reinsurer completed a
commutation

10



--------------------------------------------------------------------------------



 



of certain risks, liabilities and obligations pursuant to the Commutation
Agreement; (b) all risks, liabilities and obligations subject to such
Commutation Agreement have been commuted and transferred to the Insurers;
(c) none of such risks, obligations or liabilities are reinsured under this
Agreement; and (d) no consideration is payable under this Agreement by the
Reinsurer to the Insurers in respect of such commutation.
     7. Monthly Reconciliation. Insurers will incur Tax/Assessment Liabilities,
and miscellaneous expenses, including but not limited to commissions and other
acquisition costs, related to the Policies. Within 30 days following the close
of each calendar month, the Insurers will report such expenses to Reinsurer, and
Reinsurer will, to the extent the foregoing expenses are included within the
Policy Liabilities and Reinsurer has not already paid (from the Reinsurer’s
funds, including premiums ceded under this Agreement) the foregoing expenses on
behalf of the Insurers to third parties, pay the unsatisfied portion thereof to
the Insurers within 15 days of receiving the report. The foregoing monthly
report and following payment shall also include and account for other activity
relating to the Subject Business requiring financial settlement under this
Agreement and the Amended and Restated Administrative Services Agreement between
the Insurers and the Reinsurer, including, without limitation, ceding
commissions payable under Section 5 of this Article VII.
ARTICLE VIII
INSOLVENCY
     1. Payments. In the event of the insolvency of an Insurer and the
appointment of a liquidator, receiver, conservator or statutory successor, this
reinsurance shall be payable by the Reinsurer immediately upon demand, with
reasonable provision for verification, on the basis of the liability of the
Insurer as a result of claims allowed against the Insurer by any court of
competent jurisdiction or any liquidator, receiver, conservator or statutory
successor having authority to allow such claims, without diminution because of
such insolvency or because such liquidator, receiver, conservator or statutory
successor has failed to pay all or a portion of any claims.
     2. Direction of Payments. Payments by the Reinsurer as above set forth
shall be made directly to the Insurer or to its liquidator, receiver,
conservator or statutory successor, except where (1) this Agreement specifies
another payee in the event of the insolvency of the Insurer, or (2) the
Reinsurer with the consent of the direct insureds has assumed such policy
obligations of the Insurer as its direct obligations to the payees under the
Policies, in substitution for the obligations of the Insurer to such payees.
     3. Notice of Claims. In the event of the insolvency of an Insurer, the
liquidator, receiver, conservator or statutory successor of the Insurer shall
give written notice to the Reinsurer of the pendency of a claim against the
insolvent Insurer on the Policies within a reasonable time after such claim is
filed in the insolvency proceeding and during the pendency of such claim the
Reinsurer may investigate such claim and interpose, at its own expense, in the
proceeding where such claim is to be adjudicated any defense or defenses

11



--------------------------------------------------------------------------------



 



which it may deem available to the Insurer or its liquidator, receiver,
conservator or statutory successor. The expense thus incurred by the Reinsurer
shall be chargeable subject to court approval against the insolvent Insurer as
part of the expense of liquidation to the extent of a proportionate share of the
benefit which may accrue to the Insurer solely as a result of the defense
undertaken by the Reinsurer.
     4. Apportionment. Where two or more reinsurers are involved in the same
claim and a majority in interest elect to interpose defense to such claim, the
expense shall be apportioned in accordance with the terms of this Agreement as
though such expense had been incurred by the Insurer.
     5. Set-Off. Except as expressly stated herein, it is understood and agreed
that any debits or credits, liquidated or unliquidated, in favor of or against
Reinsurer and an Insurer, under this Agreement, the Amended and Restated
Administrative Services Agreement and, with respect to undisputed amounts and
amounts provided for in a final judgment not subject to appeal, the Stock
Purchase Agreement, on the date of the entry of the receivership or liquidation
order, are deemed mutual debits or credits, as the case may be, and shall be set
off and the balance only shall be allowed or paid. Although such claim, if any,
on the part of either such party against the other may be unliquidated or
undetermined in amount on the date of the entry of the receivership or
liquidation order, such claim, if any, is hereby deemed to be in existence as of
such date. Any credits or claims then in existence and held by the other party
may be offset against it.
ARTICLE IX
NO THIRD PARTY BENEFICIARY RIGHTS
     The Reinsurer’s reinsurance of 100% of the Policy Liabilities of the
Insurers with respect to the Policies is intended for the sole benefit of the
parties to this Agreement and shall not create any right on the part of any
third party, including, without limitation, any policyholder, Certificateholder,
insured, claimant or beneficiary under or agent, broker or producer for such
Policies against the Reinsurer or any legal relation between any third-party and
the Reinsurer.
ARTICLE X
DIVIDENDS; NON-GUARANTEED ELEMENTS
     Except as required under applicable law or regulation or under the terms of
any Policy, the Insurers shall not declare or pay dividends on any participating
Policy or reset any non-guaranteed element of any Policy, unless requested by
the Reinsurer.

12



--------------------------------------------------------------------------------



 



ARTICLE XI
ERRORS AND OMISSIONS
     Inadvertent delays, errors or omissions made in connection with this
Agreement or any transaction hereunder shall not relieve either party from any
liability which would have attached had such delay, error or omission not
occurred, provided always that such error or omission is rectified as soon as
reasonably possible after discovery.
ARTICLE XII
COOPERATION
     The parties shall cooperate with one another in a commercially reasonable
manner to carry out and implement the terms and objectives of this Agreement,
and shall perform such further acts, execute such further documents and enter
into such further agreements as are commercially reasonable and reasonably
necessary to carry out and implement the terms and objectives of the Agreement.
Without limiting the foregoing, each party shall permit the other (and its
authorized representatives) reasonable access to examine its premises, files and
records relating to the Subject Business and each party shall make reasonably
available to the other party (and its authorized representatives) responsible
officials for reasonable consultation for the purpose of more fully carrying out
the terms and objectives of this Agreement, provided that the same be at the
examining party’s sole cost and expense, requested during normal business hours
of the non-examining party, and upon reasonable notice to and without
unreasonably disrupting the business of the non-examining party. Such access and
consultation shall be at the cost of the requesting party. Each party shall
retain, in accordance with its corporate retention policies, all files and
records related to the Subject Business, but in any event for a period not less
than ten years following the Revised Effective Time. The Insurers and the
Reinsurer shall not alter or destroy any files or records relating to the
Subject Business without the prior written consent of the other party.
ARTICLE XIII
ARBITRATION
     1. Arbitration. As a condition precedent to any cause of action, any and
all disputes between the Insurers and the Reinsurer arising out of, relating to,
or concerning this Agreement, whether sounding in contract or tort and whether
arising during or after termination of this Agreement, shall be submitted to the
decision of a board of arbitration composed of two arbitrators and an umpire
(the “Board”) meeting at a site in Chicago, Illinois. The arbitration shall be
conducted under the Federal Arbitration Act and shall proceed as set forth
below.
     2. Notice of Arbitration. A notice requesting arbitration, or any other
notice made in connection therewith, shall be in writing and shall be sent
certified or registered mail, return receipt requested to the affected parties.
The notice requesting arbitration shall

13



--------------------------------------------------------------------------------



 



state in particulars all issues to be resolved in the view of the claimant,
shall appoint the arbitrator selected by the claimant and shall set a tentative
date for the hearing, which date shall be no sooner than ninety (90) days and no
later than one year from the date that the notice requesting arbitration is
mailed, unless otherwise agreed to by the parties. Within thirty (30) days of
receipt of claimant’s notice, the respondent shall notify claimant of any
additional issues to be resolved in the arbitration and of the name of its
appointed arbitrator.
     3. Arbitration Panel. Unless otherwise mutually agreed, the members of the
Board shall be impartial and disinterested and shall be active or former
officers of life insurance companies, reinsurance companies, or Lloyd’s
Underwriters or active or inactive lawyers with at least twenty (20) years of
experience in insurance and reinsurance. The Insurers, together, and Reinsurer
shall each appoint an arbitrator and the two (2) arbitrators shall choose an
umpire before instituting the hearing. If the respondent fails to appoint its
arbitrator within thirty (30) days after having received claimant’s written
request for arbitration, the claimant is authorized to and shall appoint the
second arbitrator. If the two arbitrators fail to agree upon the appointment of
an umpire within thirty (30) days after notification of the appointment of the
second arbitrator, within ten (10) days thereof, the two (2) arbitrators shall
request the American Arbitration Association (the “AAA”) to appoint an umpire
for the arbitration with the qualifications set forth in this Article. If the
AAA fails to name an umpire, either party may apply to the court named below to
appoint an umpire with the above required qualifications. The umpire shall
promptly notify in writing all parties to the arbitration of his selection and
of the scheduled date for the hearing. Upon resignation or death of any member
of the Board, a replacement shall be appointed in the same fashion as the
resigning or deceased member was appointed.
     4. Submission of Briefs. The claimant and respondent shall each submit
initial briefs to the Board outlining the issues in dispute and the basis,
authority and reasons for their respective positions within thirty (30) days of
the date of notice of appointment of the umpire. The claimant and the respondent
may submit reply briefs to the Board within ten (10) days after filing of the
initial brief(s). Initial and reply briefs may be amended by the submitting
party at any time, but not later than ten (10) days prior to the date of
commencement of the arbitration hearing. Reasonable responses shall be allowed
at the arbitration hearing to new material contained in any amendments filed to
the briefs but not previously responded to.
     5. Arbitration Board’s Decision. The Board shall make a decision and award
with regard to the terms of this Agreement and the original intentions of the
parties to the extent reasonably ascertainable. The Board’s decision and award
shall be in writing and shall state the factual and legal basis for the decision
and award. The decision and award shall be based upon a hearing in which
evidence shall be allowed and which the formal rules of evidence shall not
strictly apply but in which cross examination and rebuttal shall be allowed.
Every decision by the Board shall be by a majority of the members of the Board
and each decision and award by the majority of the members of the Board shall be
final and binding upon all parties to the proceeding.

14



--------------------------------------------------------------------------------



 



     6. Jurisdiction. Either party may apply to the United States District Court
for the Northern District of Illinois for an order confirming any decision and
the award; a judgment of that Court shall thereupon be entered on any decision
or award. If such an order is issued, the attorneys’ fees of the party so
applying and court costs will be paid by the party against whom confirmation is
sought. The Board may award interest calculated from the date the Board
determines that any amounts due the prevailing party should have been paid to
the prevailing party.
     7. Expenses. Each party shall bear the expense of the one arbitrator
appointed by it and shall jointly and equally bear with the other party the
expense of any stenographer requested, and of the umpire. The remaining costs of
the arbitration proceedings shall be finally allocated by the Board.
     8. Production of Documents and Witnesses. Subject to customary and
recognized legal rules of privilege, each party participating in the arbitration
shall have the obligation to produce those documents and as witnesses to the
arbitration those of its employees as any other participating party reasonably
requests providing always that the same witnesses and documents be obtainable
and relevant to the issues before the arbitration and not be unduly burdensome
or excessive. The parties may mutually agree as to pre-hearing discovery prior
to the arbitration hearing and in the absence of agreement, upon the request of
any party, pre-hearing discovery may be conducted as the Board shall determine
in its sole discretion to be in the interest of fairness, full disclosure, and a
prompt hearing, decision and award by the Board. The Board shall be the final
judge of the procedures of the Board, the conduct of the arbitration, of the
rules of evidence, the rules of privilege and production and of excessiveness
and relevancy of any witnesses and documents upon the petition of any
participating party. To the extent permitted by law, the Board shall have the
authority to issue subpoenas and other orders to enforce their decisions.
     9. Relief Available. Nothing herein shall be construed to prevent any
participating party from applying to the United States District Court for the
Northern District of Illinois to issue a restraining order or other equitable
relief to maintain the “status quo” of the parties participating in the
arbitration pending the decision and award by the Board or to prevent any party
from incurring irreparable harm or damage at any time prior to the decision and
award of the Board. The Board shall also have the authority to issue interim
decisions or awards in the interest of fairness, full disclosure, and a prompt
and orderly hearing and decision and award by the Board.
     10. Consolidation. In the event that there is a dispute between an Insurer
and Reinsurer that implicates the provisions of this Agreement and the related
Amended and Restated Administrative Services Agreement, such Insurer and
Reinsurer shall consolidate any such dispute under such agreements in a single
arbitration proceeding.

15



--------------------------------------------------------------------------------



 



ARTICLE XIV
DURATION
     This Agreement shall continue in force until the earlier of (a) such time
that each Insurer’s liability for the Policy Liabilities reinsured hereunder is
terminated in accordance with the terms of the Policies; and (b) if the
Reinsurer elects, at its sole option, to novate all then outstanding Policies,
such time that the novation has been completed.
     Notwithstanding anything to the contrary stated in this Agreement,
Sections 2 and 4 of Article XV shall remain in full force and effect following
termination of this Agreement.
ARTICLE XV
GENERAL PROVISIONS
     1. Notices. Any notice, request or other communication to be given by any
party hereunder shall be in writing and shall be delivered personally, sent by
registered or certified mail, postage prepaid or by overnight courier with
written confirmation of delivery or by facsimile transmission with written
confirmation of error-free transmission. Any such notice shall be deemed given
when so delivered personally or if sent by facsimile transmission (and
immediately after transmission confirmed by telephone), if mailed, on the date
shown on the receipt therefor, or if sent by overnight courier, on the date
shown on the written confirmation of delivery. Such notices shall be given to
the following address:

     
If to the Reinsurer:
  CNA Group Life Assurance Company
2 North LaSalle Street
Suite 2500
Chicago, IL 60602-3702
Attention: Steven A. Sack
Tel: (312) 384-7715
Fax: (312) 384-7825
 
   
 
   
With a copy to:
  James R. Dwyer
Lord, Bissell & Brook LLP
115 South LaSalle Street
Chicago, Illinois 60603
Tel: (312) 443-0632
Fax: (312) 443-0336

16



--------------------------------------------------------------------------------



 



     
If to the Company:
  Continental Casualty Company
American Casualty Company of
Reading, Pennsylvania
CNA Plaza
Chicago, Illinois 60685-0001
Attention: Secretary
Tel: (312) 822-1384
Fax: (312) 822-1297
 
   
 
   
With a copy to:
  Dewey Ballantine LLP
1301 Avenue of the Americas
New York, NY 10011
Attention: James A. FitzPatrick, Jr.
                 Jeff S. Liebmann
Tel: (212) 259-8000
Fax: (212) 259-6333

     Any party may by notice given in accordance with this Section 1 of
Article XV to the other party hereto designate another address or Person for
receipt of notices hereunder.
     2. Tax Election. With respect to this Agreement, each of the Insurers and
the Reinsurer hereby make the election provided for in Section 1.848-2(g)(8) of
the Treasury Regulations issued under Section 848 of the Internal Revenue Code
of 1986, as amended (the “Code”), as set forth in Exhibit C, which is made a
part hereof. Each of the parties hereto agrees to take such further actions as
may be necessary to ensure the effectiveness of such election.
     3. Confidentiality. The Insurers and the Reinsurer shall hold and cause
their respective officers, directors, employees, agents, advisors or other
representatives (each a “Representative”) to hold in strict confidence, unless
compelled to disclose by a governmental authority or applicable law, (i) any
term of this Agreement or the transactions contemplated hereby, except to the
extent mutually agreed by the parties; and (ii) any information that is
furnished by or on behalf of the other party or its Representatives in
connection with the transactions contemplated by this Agreement, except to the
extent such information can be shown to have been (w) previously known by the
party to which it was furnished, (x) in the public domain through no fault of
the party to which it was furnished, (y) later lawfully acquired from other
sources by the party to which it was furnished; provided that such source is
not, to such party’s knowledge, bound by a confidentiality agreement with the
other party or its Representatives and is not, to such party’s knowledge,
otherwise prohibited from transmitting the information by a contractual, legal
or fiduciary obligation, or (z) independently developed by the party to which it
was furnished without violating any obligations under this Agreement.
Notwithstanding the foregoing, the parties agree that the obligations set forth
in the covenant in this Section 3 of Article XV above shall not apply to the
Reinsurer in connection with the attempted sale by the Reinsurer (including by
means of a reinsurance transaction) of all or any substantial portion of the

17



--------------------------------------------------------------------------------



 



Subject Business following the Closing, so long as the Reinsurer ensures that
any person receiving any such information enters into a confidentiality
agreement with respect to such information substantially consistent with this
Section 3 of Article XV.
     4. Indemnification.

  (a)  
Each Insurer shall indemnify and hold Reinsurer and its directors, officers,
stockholders, employees, representatives, Affiliates (as defined in the Stock
Purchase Agreement), successors and assigns harmless from and against any Loss
(as defined in the Stock Purchase Agreement) relating to or arising or resulting
from: (i) any breach or nonfulfillment of any covenant or agreement made by the
Insurers under this Agreement; (ii) any Retained Policy Liabilities; and
(iii) any Excluded Liabilities. Notwithstanding the foregoing, the obligations
of each Insurer under this Section 4 of Article XV shall be only for Losses
relating to such Insurer’s breaches or liabilities, and neither Insurer shall be
liable for any Losses resulting from breaches or liabilities of the other
Insurer or the enforcement of this indemnity against the other Insurer.
    (b)  
The Reinsurer shall indemnify and hold the Insurers and their respective
directors, officers, stockholders, employees, representatives, Affiliates (as
defined in the Stock Purchase Agreement), successors and assigns harmless from
and against any Loss (as defined in the Stock Purchase Agreement) relating to or
arising or resulting from: (i) any breach or nonfulfillment of any covenant or
agreement made by the Reinsurer under this Agreement; and (ii) any Policy
Liabilities.
    (c)  
In the event the Insurers or the Company shall have a claim for indemnity
against the other party under the terms of this Agreement, the parties shall
follow the procedures set forth in Section 10.3 of the Stock Purchase Agreement.

     5. Equitable Relief. Each party hereto acknowledges that if it or its
employees or representatives violate the terms of this Agreement, the other
parties will not have an adequate remedy at law. In the event of such a
violation, the other parties shall have the right, in addition to any other
rights that may be available to them, to obtain in any court of competent
jurisdiction injunctive relief to restrain any such violation and to compel
specific performance of the provisions of this Agreement. The seeking or
obtaining of such injunctive relief shall not foreclose or limit in any way
relief against either party hereto for any monetary damage arising out of such
violation.
     6. Set-Off. Except in the circumstances described in Section 5 of
Article VIII, as to which the provisions of such section will apply, any debits
or credits between the Insurers and the Reinsurer arising under this Agreement,
the Amended and Restated Administrative Services Agreement and, with respect to
undisputed amounts and amounts

18



--------------------------------------------------------------------------------



 



provided for in a final judgment not subject to appeal, the Stock Purchase
Agreement, are deemed mutual debits or credits, as the case may be, and shall be
netted or set off, as the case may be, and only the balance shall be allowed or
paid hereunder.
     7. Entire Agreement; Amendments. This Agreement (including the Exhibits and
Schedules hereto), the Amended and Restated Administrative Services Agreement,
the Purchase Agreement, and the other Related Agreements contain the entire
agreement and understanding between the parties with respect to the matters
contemplated hereby, and supersede all prior agreements and understandings,
written or oral, between the parties hereto with respect to such matters. Any
change or modification to this Agreement shall be null and void unless made by
amendment to this Agreement and signed by all the parties hereto.
     8. Invalidity. The invalidity or unenforceability of any provision or
portion hereof shall not affect the validity or enforceability of the other
provisions or portions hereof.
     9. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
     10. Exclusivity. This Agreement is not intended to confer any rights upon
any person other than the parties hereto and their respective successors and
permitted assigns.
     11. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.
     12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois, without giving effect to the
principles of conflicts of laws thereof.
     13. Successors and Assignment. No party hereto shall assign this Agreement
or any rights or obligations hereunder, by operation of law or otherwise, or
subcontract any other party to perform such party’s obligations hereunder,
without the prior written consent of the other parties hereto, and any such
attempted assignment or subcontracting without such prior written consent shall
be void and of no force and effect. Notwithstanding the foregoing, the Reinsurer
may assign its rights and obligations under this Agreement with respect to
Policies covering persons and risks resident or situated in Canada to an
Affiliate (as defined in the Stock Purchase Agreement), provided that such
Affiliate enters into an agreement with the Insurers substantially in the form
of this Agreement.

19



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, CCC, ACC and the Reinsurer have each executed this
Agreement as of the date first written above.

            CONTINENTAL CASUALTY COMPANY
        By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen      
Title:   Senior Vice President & Corporate Controller         AMERICAN CASUALTY
COMPANY OF
  READING, PENNSYLVANIA
        By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen      
Title:   Senior Vice President & Corporate Controller         CNA GROUP LIFE
ASSURANCE COMPANY
        By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen      
Title:   Senior Vice President & Corporate Controller  

20



--------------------------------------------------------------------------------



 



         

SCHEDULE A
RETAINED POLICY LIABILITIES
     None.





--------------------------------------------------------------------------------



 



Schedule B
CCC, CCC of Canada and ACCO Business
Employer AD&D Insurance

                   
Form No.
    Description     Company    
SBGADD-P
    Master policy (New VAD/CO)     CCC of Canada    
SBGADD-C
    Certificate (New VAD/CO)     CCC of Canada    
Z3-140196-A
    Application (New VAD/CO)     CCC of Canada    
Z3-140198-A
    Application (New VAD/CO)     CCC of Canada    
P1-120811-A
    Master Policy (old VAD/CO)     CCC    
Q1-120812-A
    Certificate (old VAD/CO)     CCC    
Z1-120883-A
    Master Policy (old VAD/CO)     CCC    
P1-68434-A
    Master Policy (old Voluntary)     CCC    
Q1-67546-B
    Certificate (old Voluntary)     CCC    
Q1-68460-A
    Certificate (old Voluntary)     CCC    
Q1-68461-A
    Certificate (old Voluntary)     CCC    
Q1-68462-A
    Certificate (old Voluntary)     CCC    
Q1-68463-A
    Certificate (old Voluntary)     CCC    
Z1-68435-A
    Application (old Voluntary)     CCC    
P1-101994-A
    Master Policy (old Carve-Out)     CCC    
Q1-102694-A
    Certificate (old Carve-Out)     CCC    
Q1-102695-A
    Certificate (old Carve-Out)     CCC    
Z1-101995-A
    Application (old Carve-Out)     CCC    

Group Travel Employee AD&D Insurance

                   
Form No.
    Description     Company    
P1-66721-A (3)
    Master policy     CCC    
Q1-667017-A (3)
    Certificate     CCC    
Q1-667018-A (3)
    Certificate     CCC    

Conversion Employer AD&D Insurance

                   
Form No.
    Description     Company    
P1-68989-A
    Master Policy     CCC    
Q1-68990-A
    Certificate     CCC    
Z1-68991-A
    Master Application     CCC    

Foresight Accident Insurance

                   
Form No.
    Description     Company    
P1-60781-A
    Individual Policy     CCC    
P1-60822-A
    Individual Policy     CCC    
P1-63029-A
    Individual Policy     CCC    

 



--------------------------------------------------------------------------------



 



Affinity AD&D Insurance

                   
Form No.
    Description     Company    
MMD-ADDP
    Master Policy     CCC    
MMD-ADDC
    Certificate     CCC    
Z1-99850-C
    Application     CCC    
P1-54914-A
    Master Policy     CCC    
Q1-68802-A
    Certificate     CCC    
Z1-99850-B
    Application     CCC    
Z1-55017-A
    Individual Application     CCC    
P1-68775-A
    Master Policy     CCC    
Z1-68787-A
    Application     CCC    
P1-66635-A
    Master Policy     CCC    
P1-59385-A
    Individual Accident Policy     CCC    
P1-111066-A
    Individual AD Policy     CCC    

Little League Baseball Blanket Accident Insurance

                   
Form No.
    Description     Company    
P8-138372-A (Rev. 06/03)
    Group Policy     ACCO    
Z8-138372-A (Rev. 06/03)
    Master Application     ACCO    

Travel Protection Accident Indemnity Policy

                   
Form No.
    Description     Company    
P1-140266-A
    Group Policy     CCC    
Z1-140267-A
    Master Application     CCC    

Business Overhead Expense (Group A&H)

                   
Form No.
    Description     Company    
MMBOE-P
    Policy     CCC    
MMBOE-C
    Certificate     CCC    
Z1-87017-B37
    Master Application     CCC    
P1-87015-A
    Policy     CCC    
Q1-87016-A
    Certificate     CCC    
Z1-87017-A
    Master Application     CCC    

Employer Disability Insurance

                   
Form No.
    Description     Company    
SBDI-P (1)
    Policy     CCC, CCC of Canada    
SBDI-C (1)
    Certificate     CCC, CCC of Canada    
SBDI-Z (1)
    Master Application     CCC, CCC of Canada    

 



--------------------------------------------------------------------------------



 



Employer Disability Insurance (Continued)

                   
Form No.
    Description     Company    
SRDI-P
    Policy     CCC    
SRDI-C
    Certificate     CCC    
SRDI-Z
    Master Application     CCC    

Affinity Disability Insurance

                   
Form No.
    Description     Company    
MMDI-P (2)
    Policy     CCC    
MMDI-C (2)
    Certificate     CCC    
Z1-16240-A (2)
    Master Application     CCC    

Stedman Disability Insurance

                   
Form No.
    Description     Company    
SBDI-P (1)
    Policy     CCC    
SBDI-C (1)
    Certificate     CCC    
SBDI-Z (1)
    Master Application     CCC    
Z1-131821-A (1)
    Participating ER Application     CCC    
SRZ-9952-B
    Individual Application     CCC    
CDI-13AB STED etal.
          CCC    

Disability Conversion Insurance

                   
Form No.
    Description     Company    
P1-54956-A
    Policy     CCC    
Z1-54957-A
    Master Application     CCC    
Q1-54958-B
    Certificate     CCC    

Progeny

                   
Form No.
    Description     Company    
P1-68775-A
    Policy     CCC    
Q1-68802-A
    Certificate     CCC    
Z1-68787-A
    Master Application     CCC    
P1-58604-A
    Policy     CCC    
Q1-58605-A
    Certificate     CCC    
Z1-58606-A
    Master Application     CCC    
P1-54914-A
    Policy     CCC    
Q1-68802-A
    Certificate     CCC    
Z1-99580-B
    Master Application     CCC    
P1-59288-A
    Policy     CCC    

 



--------------------------------------------------------------------------------



 



                   
A1-43434-A
    Individual Application     CCC    
P1-59385-A
    Policy     CCC    
P1-59380-A
    Policy     CCC    
P1-111066-A
    Policy     CCC    
P1-98897-A41
    Policy     CCC    
Q1-98898-C41
    Certificate     CCC    
P1-104858-A41
    Policy     CCC    
Q1-104859-A41
    Certificate     CCC    
Z1-104892-A41
    Master Application     CCC    
P1-59287-A
    Policy     CCC    
MMD-ADDP
    Policy     CCC    
MMD-ADDC
    Certificate     CCC    
Z1-99850-C
    Master Application     CCC    
MMFEL-P
    Policy     CCC    
MMFEL-Q
    Certificate     CCC    
Z1-99850-B
    Master Application     CCC    
MMCHS-P
    Policy     CCC    
MMCHS-C
    Certificate     CCC    
MMCHS-A
    Master Application     CCC    
MMCHS-IP
    Policy     CCC    
P1-140288-A
    Policy     CCC    

Reduced Initial Premium Filing Status

                   
Form No.
    Description     Company    
MMD-ADDP
    Policy     CCC    
P1-140288-A
    Policy     CCC    

(1) Excludes Policies corresponding to Benefit Value Disability risk code 59984
which have been sold or are administered by Strategic Resource Company or its
Affiliates as of the Closing Date Date.
(2) Excludes Mailhandlers Supplement policy numbers 18-A-1527, 19-A-1527 and
20-A-1527.
(3) Excludes United States Trotters Association policy numbers 83108384 and
68081795 administered by Van Gundy Agency; Volunteer Fire Associations policy
numbers 700001 through 700057 and 83108749, 83108750, 83108755, 83108761,
83198762, 83115608 and 83115682 administered by Provident Agency, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE C
ADDITIONAL CEDING COMMISSION
0.14% of all direct premiums written

 



--------------------------------------------------------------------------------



 



EXHIBIT A
COMMUTATION AGREEMENT
[See Item 99]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
SECURITY TRUST AGREEMENT
[See Item 125]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
TAX ELECTION

A.   The parties will make a joint election, in accordance with Treas. Reg.
1.848-2(g)(8) (the “Regulation”), issued December 31, 1992, under Section 848 of
the Internal Revenue Code of 1986 (the “Code”), and:

  (1)   the party with the net positive consideration under this Agreement will
capitalize specified policy acquisition expenses with respect to this Agreement
for such taxable year without regard to the general deductions limitations of
Section 848(c)(1) of the Code;     (2)   the election will take effect on the
Original Effective Time and will remain in effect for all subsequent years that
this Agreement remains in effect; and     (3)   each party shall attach a
schedule to its federal income tax return for its first taxable year ending
after the election becomes effective that identifies the agreement (including
this Agreement) for which joint elections have been made under the Regulation.

B.   Pursuant to this joint election:

  (1)   each party will exchange information pertaining to the amount of net
consideration under this Agreement to assure consistency or as may otherwise be
required by the Internal Revenue Service;     (2)   the Reinsurer will submit
its calculation of the “net consideration”, as defined under Treas. Reg.
1.848-2(f), to the Insurers not later than May 1 for each and every tax year for
which this Agreement is in effect;     (3)   the Insurers may challenge such
calculation within ten (10) working days of receipt of the Reinsurer’s
calculation; and     (4)   the parties will act in good faith to reach agreement
as to the correct amount of net consideration whenever there is disagreement as
to the amount of net consideration, as determined under Treas. Reg. 1.848- 2(f).

C.   Each Insurer and the Reinsurer represent and warrant that they are subject
to U.S. taxation under Subchapter L of Chapter 1 of the Code.

 



--------------------------------------------------------------------------------



 



Agreed and Accepted:

          CONTINENTAL CASUALTY COMPANY
        By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen      
Title:   Senior Vice President & Corporate Controller         AMERICAN CASUALTY
COMPANY OF
  READING, PENNSYLVANIA
        By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen      
Title:   Senior Vice President & Corporate Controller         CNA GROUP LIFE
ASSURANCE COMPANY
        By:   /s/ Lawrence J. Boysen       Name:   Lawrence J. Boysen      
Title:   Senior Vice President & Corporate Controller      

 